                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DALE ARNOLD,                                  :
         Plaintiff                            :
                                              :               No. 1:19-cv-750
                  v.                          :
                                              :               (Judge Kane)
TRACY SMITH, et al.,                          :
         Defendants                           :

                                    MEMORANDUM

       Before the Court is pro se Plaintiff Dale Arnold (“Plaintiff”)’s complaint filed pursuant to

28 U.S.C. § 1983 (Doc. No. 1), motion for a sweat lodge (Doc. No. 17), and motion for summary

judgment (Doc. No. 23), as well as Defendants’ brief in opposition to the motion for a sweat

lodge (Doc. No. 25), Plaintiff’s reply brief (Doc. No. 33), and Defendants’ motion to dismiss

Plaintiff’s motion for summary judgment as premature (Doc. No. 26). Because the time period

for filing a response to Defendants’ motion to dismiss has expired, all pending motions are ripe

for resolution.

I.     BACKGROUND

       Plaintiff is currently incarcerated at the State Correctional Institution in Benner

Township, Pennsylvania (“SCI Benner Township”) and has brought suit against Defendants

Tracy Smith (“Smith”), John Wetzel (“Wetzel”), Mathew McCoy (“McCoy”), and Michael

Wenerowicz (“Wenerowicz”). In his complaint, Plaintiff alleges that Defendants have violated

his rights under the First Amendment and the Religious Land Use and Institutionalized Persons

Act (“RLUIPA”) based upon his inability to engage in Native American ceremonial activities in

a sweat lodge. (Doc. No. 1.) As relief, Plaintiff seeks damages and the provision of a sweat

lodge. (Id.)
        In an Order dated June 7, 2019, the Court granted Plaintiff leave to proceed in forma

pauperis and directed service of his complaint upon Defendants. (Doc. No. 14.) On June 24,

2019, the Court received Plaintiff’s motion for a sweat lodge. (Doc. No. 17.) In that motion,

Plaintiff essentially seeks mandatory preliminary injunctive relief in the form of an Order

directing Defendants to build and provide him use of a sweat lodge at SCI Benner Township.

(Id.)

        Defendants returned their waivers of service to the Court on July 8, 2019. (Doc. No. 22.)

Ten (10) days later, the Court received Plaintiff’s motion for summary judgment, in which

Plaintiff maintains that Defendants never responded to his filings. (Doc. No. 23.) Defendants

filed their brief in opposition to Plaintiff’s motion for a sweat lodge on July 24, 2019 (Doc. No.

25) and filed their motion to dismiss Plaintiff’s motion for summary judgment as premature on

July 26, 2019 (Doc. No. 26). Defendants subsequently filed a motion for an extension of time to

respond to Plaintiff’s complaint (Doc. No. 28), which the Court granted by Order on August 2,

2019 (Doc. No. 30). Defendants’ response to the complaint is currently due on or before

October 31, 2019. After receiving an extension of time (Doc. Nos. 31, 32), Plaintiff filed a reply

brief regarding his motion for a sweat lodge on August 15, 2019. (Doc. No. 33).

II.     PLAINTIFF’S MOTION FOR A SWEAT LODGE

        Preliminary injunctive relief is extraordinary in nature and is discretionary with the trial

judge. See Orson, Inc. v. Miramax Film Corp., 836 F. Spp. 309, 311 (E.D. Pa. 1993) (citing

Skehan v. Bd. of Tr. of Bloomsburg State Coll., 353 F. Supp. 542 (M.D. Pa. 1973)). In

determining whether to grant a motion seeking preliminary injunctive relief, courts within the

Third Circuit consider the following four factors: (1) the likelihood that the applicant will prevail

on the merits; (2) the extent to which the movant is being irreparably harmed by the conduct



                                                  2
complained of; (3) the extent to which the non-moving party will suffer irreparable harm if the

preliminary injunction is issued; and (4) whether granting preliminary injunctive relief will be in

the public interest. See S & R Corp. v. Jiffy Lube Int’l, Inc., 968 F.2d 371, 374 (3d Cir. 1992)

(citing Hoxworth v. Blinder, Robinson & Co., 903 F.2d 186, 197-98 (3d Cir. 1990)). To prove

“irreparable injury” a plaintiff must demonstrate actual and immediate injury rather than a

possibility of future harm. See Continental Group, Inc. v. Amoco Chemical Corp., 614 F.2d 351,

359 (3d Cir. 1980). It is the moving party that bears the burden of demonstrating these factors.

See Dorfman v. Moorhous, No. 93-cv-6120, 1993 WL 483166, at *1 (E.D. Pa. Nov. 24, 1993).

“The relevant inquiry is whether the movant is in danger of suffering irreparable harm at the time

the preliminary injunction is to be issued.” SI Handling Sys., Inc. v. Heisley, 753 F.2d 1244,

1264 (3d Cir. 1985). Furthermore, “there must be a relationship between the injury claimed in

the party’s motion and the conduct asserted in the complaint.” See Ball v. Famiglio, 396 F.

App’x 836, 837 (3d Cir. 2010) (internal quotation marks omitted) (quoting Little v. Jones, 607

F.3d 1245, 1251 (10th Cir. 2010)).

       Moreover, “[t]he ‘requisite feared injury or harm must be irreparable – not merely serious

or substantial,’ and it ‘must be of a peculiar nature, so that compensation in money cannot atone

for it.’” See ECRI v. McGraw-Hill, Inc., 809 F.2d 223, 226 (3d Cir. 1987) (quoting Glasco v.

Hills, 558 F.2d 179, 181 (3d Cir. 1977)). “In order to demonstrate irreparable harm the plaintiff

must demonstrate potential harm which cannot be redressed by a legal or an equitable remedy

following a trial. The preliminary injunction must be the only way of protecting the plaintiff

from harm.” Instant Air Freight Co. v. C.F. Air Freight, Inc., 882 F.2d 797, 801 (3d Cir. 1989).

“The key word in this consideration is irreparable. . . . The possibility that adequate

compensatory or other corrective relief will be available at a later date, in the ordinary course of



                                                  3
litigation, weighs heavily against a claim of irreparable harm.” Sampson v. Murray, 415 U.S. 61,

90 (1974) (emphasis in original)

       In the instant matter, Defendants oppose Plaintiff’s motion for a sweat lodge on the basis

that he “seeks resolution of the ultimate issues presented in his Complaint.” (Doc. No. 25 at 3.)

Defendants maintain that Plaintiff “cannot demonstrate that he will suffer irreparable harm if he

is not granted a preliminary injunction, because the ultimate issues will later be decided either by

the Court, upon consideration of a possible motion to dismiss, or at trial.” (Id.) In his reply

brief, Plaintiff maintains that the provision of a sweat lodge is a “sacred sacrament” and that

there are at least fifteen (15) other inmates at SCI Benner Township who would use the sweat

lodge. (Doc. No. 33.)

       The Court agrees with Defendants that Plaintiff has not demonstrated that he will suffer

irreparable harm if his motion for a sweat lodge is not granted at this time. As noted above,

Plaintiff’s motion for immediate relief seeks resolution of the ultimate issues presented in his

complaint. Thus, Plaintiff has not demonstrated “potential harm which cannot be redressed by a

legal or an equitable remedy following a trial.” See Instant Air Freight Co., 882 F.2d at 801; see

also Sampson, 415 U.S. at 90. For this reason, the Court will deny Plaintiff’s motion for a sweat

lodge. (Doc. No. 17.)

III.   PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND DEFENDANTS’
       MOTION TO DISMISS

       Plaintiff has filed a motion for summary judgment on the basis that Defendants have

failed to respond to his complaint. (Doc. No. 23.) Defendants have filed a motion to dismiss

Plaintiff’s motion for summary judgment as premature (Doc. No. 26), asserting that their time to

answer the complaint has not yet expired and therefore all facts remain in dispute (Doc. No. 27).

This Court has recognized that a motion for summary judgment should be denied as premature

                                                 4
when the “defendants ha[ve] yet to file any responsive pleading.” See Walter v. Zenk, No. 4:01-

cv-1644, 2008 WL 351250, at *2 (M.D. Pa. Feb. 7, 2008). Accordingly, the Court will grant

Defendants’ motion to dismiss (Doc. No. 26) and will deny Plaintiff’s motion for summary

judgment (Doc. No. 23) as premature. This denial will be without prejudice to Plaintiff’s right to

file a subsequent motion for summary judgment after discovery concludes or at some other

appropriate time. See In re Pettaway, 457 F. App’x 96, 98 (3d Cir. 2012).

IV.    CONCLUSION

       For the reasons set forth above, Plaintiff’s motion for a sweat lodge (Doc. No. 17) will be

denied. Defendants’ motion to dismiss Plaintiff’s motion for summary judgment (Doc. No. 26)

will be granted, and Plaintiff’s motion for summary judgment (Doc. No. 23) will be denied as

premature. This denial will be without prejudice to Plaintiff’s right to file a subsequent motion

for summary judgment after discovery concludes or at some other appropriate time. An

appropriate Order follows.



                                                     s/ Yvette Kane
                                                     Yvette Kane, District Judge
                                                     United States District Court
                                                     Middle District of Pennsylvania




                                                 5
